           Case 1:17-vv-01478-UNJ Document 42 Filed 10/07/19 Page 1 of 7




    In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                     Filed: September 9, 2019

*************************
SEAN MCLOUGHLIN, Executor of the           *      No. 17-1478V
Estate of JOHN MCLOUGHLIN,                 *
                                           *
                     Petitioner,           *      Special Master Sanders
v.                                         *
                                           *
SECRETARY OF HEALTH                        *      Stipulation for Award; Influenza (“flu”)
AND HUMAN SERVICES,                        *      Vaccine; Guillain-Barré Syndrome (“GBS)
                                           *
                     Respondent.           *
*************************
Renee Gentry, Vaccine Injury Clinic, George Washington University Law School, Washington,
DC, for Petitioner.
Alexis Babcock, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION1

       On October 10, 2017, Sean McLoughlin (“Petitioner”) filed a petition for compensation as
executor of the estate of John McLoughlin pursuant to the National Vaccine Injury Compensation
Program.2 42 U.S.C. §§ 300aa-10 to -34 (2012). Petitioner alleged that the influenza (“flu”)
vaccine Mr. McLoughlin received on October 24, 2014 caused him to develop Guillain-Barré
syndrome (“GBS”). See Stip. at 1, ECF No. 37. Petitioner further alleged that Mr. McLoughlin
experienced the residual effects of his injury for more than six months. Id.

        On September 3, 2019, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioner. Id. at 2. Respondent denies that the flu
vaccine caused Mr. McLoughlin’s alleged GBS, or any other injury. Id. Nevertheless, the parties
agree to the joint stipulation, attached hereto as Appendix A. I find the stipulation reasonable and
adopt it as the decision of the Court in awarding damages, on the terms set forth therein.

1
  This decision shall be posted on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2012)). This means the Decision will be
available to anyone with access to the Internet. As provided by Vaccine Rule 18(b), each party
has 14 days within which to request redaction “of any information furnished by that party: (1) that
is a trade secret or commercial or financial in substance and is privileged or confidential; or (2)
that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
         Case 1:17-vv-01478-UNJ Document 42 Filed 10/07/19 Page 2 of 7



       The parties stipulate that Petitioner shall receive the following compensation:

               A lump sum of $110,000.00 in the form of a check payable to
               [P]etitioner as legal representative of the estate of John McLoughlin.
               This amount represents compensation for all damages that would be
               available under 42 U.S.C. § 300aa-15(a).

Id.

       I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3


       IT IS SO ORDERED.

                                                     s/Herbrina D. Sanders
                                                     Herbrina D. Sanders
                                                     Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2
Case 1:17-vv-01478-UNJ Document 42 Filed 10/07/19 Page 3 of 7
Case 1:17-vv-01478-UNJ Document 42 Filed 10/07/19 Page 4 of 7
Case 1:17-vv-01478-UNJ Document 42 Filed 10/07/19 Page 5 of 7
Case 1:17-vv-01478-UNJ Document 42 Filed 10/07/19 Page 6 of 7
Case 1:17-vv-01478-UNJ Document 42 Filed 10/07/19 Page 7 of 7
